6The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comment
Terminal Disclaimer
The terminal disclaimer filed on 11/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9907888 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
ALLOWABLE CLAIMS 
Claims 1, 3-19, 21 and 23-27 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Allowable Subject Matter comes from the Office Action mailed on 08/03/2021, i.e. the closest prior art of record Weston et al. (US 8,366,692) and Dante et al. (US 6,869,275) fail to teach, suggest or render obvious the diverter valve allowing a fluid flow from the negative pressure source to atmosphere being in a first position, and preventing fluid flow from the negative pressure source to the dressing being in a second position.
Weston et al. (US 8,366,692) discloses most of claimed elements including diverter valve coupled to the second conduit as claimed. However, this diverter valve allowing the fluid flow from the negative pressure source to atmosphere being in the first position is not capable to prevent fluid flow from the negative pressure source to the dressing being in a second position.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ILYA Y TREYGER/Examiner, Art Unit 3781                                                                                                                                                                                                        
/MICHELE M KIDWELL/Primary Examiner, Art Unit 3781